In re John Schorling, applying for supervisory and/or remedial writs. Parish of Jefferson. No. 79-1374.
Granted. The motion to quash the subpoena duces tecum is overruled, as the records sought are not “internal security information” mentioned in R.S. 44:3, subd. A(3). However, the trial judge shall first delete those records pertaining to pending or reasonably anticipated criminal litigation or records containing or tending to identify a confidential source of information.
SUMMERS, C. J., dissents and would deny the writ.